     Case 1:19-cv-01759-NONE-BAM Document 15 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    FRANKIE MENDEZ,                                    No. 1:19-cv-01759-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13              v.                                       DENIAL OF PLAINTIFF’S MOTION FOR A
                                                         TEMPORARY RESTRAINING ORDER AND
14    DIAZ, et al.,                                      A PRELIMINARY INJUNCTION
15                       Defendants.                     (Doc. Nos. 3, 13)
16

17           Plaintiff Frankie Mendez is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 10, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending denial of plaintiff’s motion for a temporary restraining order and a preliminary

22   injunction because the conduct which plaintiff sought to enjoin took place at a plaintiff’s prior

23   place of incarceration and plaintiff had not demonstrated that he had a reasonable expectation of

24   returning to that prison. (Doc. No. 13.) The findings and recommendations were served on

25   plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

26   days after service. (Id. at 5.) Plaintiff has not filed objections, and the deadline to do so has

27   expired.

28   /////
                                                         1
     Case 1:19-cv-01759-NONE-BAM Document 15 Filed 04/15/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   Magistrate Judge’s findings and recommendations are supported by the record and by proper

 4   analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6      1. The findings and recommendations issued on March 10, 2020, (Doc. No. 13), are adopted

 7          in full;

 8      2. Plaintiff’s motion for temporary restraining order and preliminary injunction, (Doc. No.

 9          3), is denied; and

10      3. The matter is referred back to the assigned magistrate judge for further proceedings

11          consistent with this order.

12   IT IS SO ORDERED.
13
        Dated:     April 15, 2020
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
